Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	Claim limitations "marine transfer equipment" (see Claims 1,2,13,14,and 15), "injection equipment" (see Claims 2,13 and 15), and "recovery equipment" (see Claims 2, 13 and 15) have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder "equipment" coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
	Since the claim limitations invoke 35 U.S.C. 112(f), Claims 1,2,13,14 and 15 have been interpreted to cover the corresponding structure described in the Specification that achieves the claimed function, and equivalents thereof.  

	The Specification of the present application fails to include a detailed description of the corresponding structure for the recited subject matter invoking 35 U.S.C. 112(f).  
	Rather, the Specification appears to demonstrate an admission by Applicant that the "equipment for marine transfer of CO2," the "equipment for injecting CO2," and the "equipment for recovering oil and/or natural gas" includes only "equipment" that was well-known in the Prior Art before the effective filing date of the present application (see Specification:  Page 9, Lines 17-27).  

	If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
	If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
	For more information, see MPEP §2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 16 is the broadest claim. The closest prior art found is US 20160053594 A1 to NAZARIAN  who discloses:
16. (Original) A method for producing oil and/or natural gas at an offshore facility( [0011]],[0015]), comprising the steps of: 
separating carbon dioxide (CO2) at said offshore facility from a production stream at said facility ([0072], via 13), and storing said CO2 in a liquid or supercritical state [0038] , and 
utilizing CO2 for enhanced oil recovery or enhanced gas recovery at said offshore facility by injecting the CO2 into a sub-sea oil or natural gas bearing reservoir and recovering oil and/or natural gas from a resulting production stream. [0071]
However Nazarian fails to disclose in at least one onsite storage unit selected from subsea tanks and internal tanks within a hull or other floating structure of the offshore facility or utilizing CO2 from the at least one onsite storage.
NAZARIAN’s CO2 EOR system appear to directly inject any recovered CO2 into an injection well, and does not have or require a storage unit. However even if one where to modify NAZARIAN to include a temporary storage unit for CO2, one would be hard pressed to choose a “storage unit selected from subsea tanks and internal tanks within a hull or other floating structure of the offshore facility” without hindsight reconstruction since , while Nazarian mentions in passing the system could be offshore, he does not detail an offshore arrangement and the exemplary embodiment is land based. .

Regarding claim 2:  the closes prior art is US 20090032248 A1 to Svoboda.
Svoboda discloses  an apparatus for enhanced offshore oil recovery using carbon dioxide (CO2) or for enhanced offshore natural gas recovery using CO2, comprising: 
a first offshore hydrocarbon production facility (Figure 11) provided with: 
at least one on-site storage unit 12 ,adapted to store CO2 in a liquid or a super-critical state at said first offshore facility; 
marine transfer equipment configured to transfer CO2 in said state to and from said at least one on-site storage unit; (Figures 4 and 11 and [0070], while not explicit, there must exist marine transfer equipment to get the Co2 from the tanker vessel to the tank in order for the system to function)
injection equipment (injection well 7, Figure 3) configured to inject CO2 into a sub-sea oil field for enhanced recovery of oil or into a sub-sea natural gas field for enhanced recovery of natural gas; and 
recovery equipment configured to recover oil and/or natural gas from a resulting production stream (Production well 8, [0069]); and 
at least one carrier vessel adapted to deliver CO2 in said state from at least one CO2 storage site remote from the first offshore facility to the said first offshore facility or to export CO2 in said state from the said first offshore facility to a second offshore hydrocarbon production facility remote from the first offshore facility(Figure 11); 
However Svoboda fails to disclose  storage selected from subsea tanks and internal tanks within a hull or other floating structure of the offshore facility
the first offshore facility being further provided with first plant and equipment which has the capability to process C02-laden hydrocarbon production streams, separate CO2 from production fluids, and process and apply the necessary pressure and temperature regulation to separated CO2 so that it reaches said state; and with 
second plant and equipment coupled to said first plant and equipment, to said at least one on-site storage unit, and to said injection equipment to store the separated CO2 in said at least one on-site storage unit or to transfer CO2 to the injection equipment for injection into the sub-sea oil field or the sub-sea natural gas field.
It would not appear reasonable to modify Svobado, to arrive at the claimed invention since the Svobado’s application is displacing methane hydrates via  creation of CO2 hydrates. There does not appear to be any need or motivation to separate CO2 from a production stream created at the offsite location. Furthermore Svobada’s embodiment transports the production stream to a power plant, and separates and captures CO2 at that point. If would not appear obvious to add an additional separations arrangement at the off shore facility, as it would not be needed and add additional cost the they system.
US 20100276146 A1 to Smith. Smith discloses an offshore enhanced Oil recovery system with a vessel with storage, a separator system, injection and production wells. Smith teaches LNG as the working fluid and specifically teaches away from Carbon dioxide.
US 20110272137 A1 to Araya teaches an system and method for producing oil with solvent, including carbon dioxide. However Araya does not teach offshore, storage unit selected from subsea tanks and internal tanks within a hull or other floating structure of the offshore facility, or a separations system to recovery CO2.
US 20140130498 A1 to Randolph discloses an onshore geothermal system that uses CO2 for enhanced gas production and uses a separation system and  recycles the CO2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674